Citation Nr: 1732852	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability other than service-connected chloracne and manifested by acne, cysts, and scars from cyst removal.  

2.  Entitlement to an effective date earlier than October 14, 2004, for the grant of service connection for chloracne.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the Veteran was describing the nature of his chloracne during his hearing before the Board, he noted that some of the corrective procedures he has undergone has resulted in reduced sensitivity on his cheek, as well as some paralysis.  In the Board's view, these statements should be construed as a claim for facial neuropathy, and this issue is referred to the RO for appropriate action. 

The Veteran provided testimony during a videoconference hearing before the undersigned in April 2017.  A transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A disability other than service-connected chloracne and manifested by acne, cysts, and scars from cyst removal has not been demonstrated during the course of the appeal.  

2.  The Veteran filed his initial claim for service connection for chloracne on October 14, 2004, which is the current and proper effective date of the award of benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability other than service-connected chloracne and manifested by acne, cysts, and scars from cyst removal are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2014).

2.  The criteria for an effective date earlier than October 14, 2004, for the grant of service connection for chloracne are not met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400(b)(2) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding claims for an earlier effective date for the grant of service connection, once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, where the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Nevertheless, the Veteran received VCAA notice in November 2004, January 2006, November 2011, including prior to the initial adjudication of the issues on appeal.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  As such, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records as well as all available private treatment records and all VA outpatient treatment records.  The Veteran has not identified any outstanding and available medical treatment records.   

In addition, the Board finds that the VA examination and medical opinion evidence in this case is adequate as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the chloracne and a cyst disability other than chloracne issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Other Than Chloracne

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran filed the current claim for service connection for a disability other than service-connected chloracne and manifested by acne, cysts, and scars from cyst removal in January 2006.  In a November 2011 statement, the Veteran asserted that the cysts were due to the effect of Agent Orange on his immune system.    

Unfortunately, the evidence of record does not demonstrate, since the claim was instituted in January 2006, that the Veteran has been diagnosed with a disability that manifests in acne, cysts, or scars from cyst removal other than chloracne, which is already service connected.  VA treatment record beginning in November 2005 and continuing throughout the claim document that the Veteran developed chloracne as a result of his exposure to Agent Orange during military service and that his chloracne was cystic in nature with scarring primarily on the face, chest, shoulders, and back.  

The Veteran received VA examinations in February 2007, June 2009, December 2010, and October 2011 to assess the nature and severity of his current skin disability.  Each VA examiner found that the Veteran's current skin symptoms, including acne, cysts, and the resulting scars were manifestations of his service-connected chloracne rather than a separate and distinct disability.  At no time since this claim was filed has a medical professional diagnosed the Veteran with a disability separate and distinct from chloracne and manifesting in acne, cysts, or scarring from cysts.

The Board notes that, while the Veteran claims that he should be compensated separately for his cysts and resulting scars, he has not alleged, nor does the evidence demonstrate, that he has been diagnosed with a disability separate and distinct from chloracne, which is already service-connected.  The Board also notes that the evaluation assigned for chloracne specifically considers the presence, nature, and severity of cysts and any resulting scars, so the symptoms that the Veteran is claiming should be rated separately are already contemplated in the rating currently assigned for chloracne.  To assign an additional rating for cysts due to service-connected chloracne would result in pyramiding in violation of 38 C.F.R. § 4.14 (2016).  

Rather, the Veteran's argument essentially constitutes a theory of entitlement to equitable relief.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Given the lack of medical evidence in support of the claim and the absence of reports of a disability other than currently service-connected chloracne, the evidence is against service connection for a disability other than chloracne manifested by acne, cysts, and resulting scars.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Earlier Effective Date: Chloracne

Generally, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  
38 C.F.R. § 3.155 (2016).

However, 38 C.F.R. § 3.400(b) is subject to two exceptions.  First, if service connection is granted pursuant to a liberalizing law, the effective date of the award will be the date the liberalizing law is enacted, if the claim is received within one year after the date of enactment.  If the claim is received greater than one year from the date of enactment, benefits may be authorized for a period of up to 1 year prior to the date of administrative determination of entitlement.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2016).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  Id.

The disability at issue here, chloracne, was added as a presumptive disease related to service in the Republic of Vietnam in February 1991.  However, the Veteran was not diagnosed with this condition prior to the date the law was passed.  As such, he is not entitled to an effective date of one year prior to the date of claim under 
38 C.F.R. § 3.114. 

The second exception exists for awards based on presumptive service connection established under the Agent Orange Act of 1991.  While the effective date of such an award can be made effective no earlier than the date VA issued the regulation authorizing the presumption, Federal Courts have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  These Court decisions, which were later codified in 38 C.F.R. 
§ 3.816, define a "Nehmer class member" to include a veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).

The relevant regulation, 38 C.F.R. § 3.816, provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Specifically, if VA grants a claim for service connection for a covered herbicide disease, and a service connection claim for the same disorder was denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be (1) the date VA received the claim on which the prior denial was based or (2) the date the disability arose, whichever is later.  If VA grants a claim for service connection for a covered herbicide disease, and had not been adjudicated by VA until after May 3, 1989, but before the date the regulation was amended, the effective date of the award will be (1) the date such claim was received by VA or (2) the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816 (2016).

In this case, the evidence demonstrates, and the Veteran acknowledges that he did not submit a claim for service connection for chloracne prior to October 14, 2004.  See Board Hearing Transcript (Tr.) at 24-25.  Therefore, the October 2006 rating decision represents the first adjudication of the issue.  As such, an earlier effective date is not warranted under the Nehmer regulations.  

As the Veteran did not submit the claim within one year of discharge from service,
VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

As noted above, the evidence demonstrates, and the Veteran acknowledges that he did not submit a claim for service connection for chloracne prior to October 14, 2004.  See Board Hearing Tr. at 24-25.  

Rather, throughout the claim, including in a March 2009 VA Form 9, he has asserted that he is entitled to have an effective date assigned as of the date he was first exposed to Agent Orange, because he was not informed of the danger of such exposure at the time or for many years thereafter and as compensation for the pain and embarrassment he has experienced as a result of the chloracne.  

The Board notes that the Veteran's argument essentially constitutes a theory of entitlement to equitable relief.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the facts in this case are not in dispute, the law is dispositive in this claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a disability other than chloracne and manifested by acne, cysts, and scars from cyst removal is denied.  

An effective date earlier than October 14, 2004, for the grant of service connection for chloracne is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


